Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered October 1, 2003, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, robbery in the first degree and criminal possession of a weapon in the third degree and sentencing him, as a second violent felony offender, to an aggregate term of 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Buckley, P.J., Saxe, Friedman, Williams and Malone, JJ.